Case 1:18-mc-00479-AT Document 23 Filed 10/09/19 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
SECURITIES AND EXCHANGE COMMISSION, DOC# —
DATE FILED: _ 10/9/2019
Plaintiff,
-against- 18 Misc. 479 (AT)
JOHN B. KERN, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On October 18, 2018, the Securities and Exchange Commission (the “SEC”) commenced this
action. ECF No. 1. To date, Defendant has not appeared. In a letter to the Court, the SEC suggested
that “if Mr. Kern fails to appear for the October 16, 2019 hearing, the Commission will respectfully
request that the Court find Mr. Kern in default and convert the Commission Order to a Judgment so
that it may be enforced.” ECF No. 20 at 2. The SEC, however, has not moved for default judgment
pursuant to Federal Rule of Civil Procedure 55 or Local Civil Rule 55.

Accordingly, by October 11, 2019, at 12:00 p.m., the SEC shall file a letter explaining
whether judgment can be obtained without the SEC first moving under Rule 55.

SO ORDERED.

Dated: October 9, 2019
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
